  Case 17-32479       Doc 40     Filed 08/26/19 Entered 08/26/19 12:08:54           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       17-32479
                                             )
EDMOND PRYOR,                                )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: COX

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Tom Vaughn, Chapter 13 Trustee: ecf@tvch13.net

To the following persons or entities who have been served via U.S. Mail:
See attached list.


Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Motion to Modify
Chapter 13 Plan, at which time and place you may appear.

         JUDGE:       COX
         ROOM:        680
         DATE:        September 16, 2019
         TIME:        9:00 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before August 26, 2019, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: August 26, 2019                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 17-32479        Doc 40   Filed 08/26/19 Entered 08/26/19 12:08:54       Desc Main
                                  Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Edmond Pryor                                       IL Dept. of Revenue Bankruptcy Section
3344 W. Van Buren, 1st Floor                       PO Box 19035
Chicago, IL 60624                                  Springfield, IL 62794-9035

City of Chicago Department of Finance              Commonwealth Edison Company
c/o Arnold Scott Harris P.C.                       Bankruptcy Department
111 W Jackson Blvd Ste.600                         1919 Swift Drive
Chicago IL.60604                                   Oakbrook, IL 60523

Prestige Financial Services                        Educational Credit Management
BANKRUPTCY DEPT                                    Corporation
PO BOX 26707                                       P.O. Box 16408
Salt Lake City UT 84126                            Saint Paul, MN 55116-0408

The Illinois Tollway                               Crest Financial
PO Box 5544                                        61 West 13490 South
Chicago IL 60680                                   Draper, UT 84020

IRS                                                AmeriCash Loans, L.L.C.
Internal Revenue Service                           P.O. Box 184
P.O. Box 7346                                      Des Plaines, IL 60016
Philadelphia, PA 19101-7346
                                                   Jefferson Capital Systems LLC
PEOPLES GAS LIGHT & COKE                           PO Box 7999
COMPANY                                            St Cloud MN 56302-9617
200 EAST RANDOLPH STREET
CHICAGO, ILLINOIS 60601                            US DEPT OF EDUCATION
                                                   CLAIMS FILING UNIT
                                                   PO BOX 8973
                                                   MADISON, WI 53708-8973
  Case 17-32479        Doc 40    Filed 08/26/19 Entered 08/26/19 12:08:54            Desc Main
                                   Document     Page 3 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       17-32479
                                             )
EDMOND PRYOR,                                )       Chapter 13
                                             )
                       Debtor.               )       Hon. Judge: COX

                        MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtor, EDMOND PRYOR, by and through his attorneys, David M.

Siegel & Assoc., LLC, to present this Motion, and in support thereof states as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) Debtor filed a petition for relief under Chapter 13 of Title 11 USC on October 30, 2017.

3) The current plan requires payments of $700.00, per month with General Unsecured Creditors

   receiving not less than 10% of allowed claims.

4) Debtor is currently in default on his plan payments because he works for City Colleges of

   Chicago as a coach and is only paid during the school year when school is in session.

5) Debtor is able to make his current plan payments because school is back in session but is not

   able to cure the default.

6) Debtor seeks to modify his plan under 11 U.S.C. § 1329, increase his monthly payment in

   order for their Chapter 13 plan to complete in 60 months, and repay the current default over

   the remaining span of the plan. This will increase the monthly payment to $820.00 per

   month.

7) Debtor will be able to afford the increase in his monthly payments by decreasing his costs on

   various expenses.
  Case 17-32479       Doc 40     Filed 08/26/19 Entered 08/26/19 12:08:54          Desc Main
                                   Document     Page 4 of 4


8) The plan will complete within 60 months if the Debtor’s motion is granted and unsecured

   creditors will still receive no less than 10% of their allowed claims.

9) Debtor requests the above relief without any intent to defraud his creditors.



   WHEREFORE, the Debtor, EDMOND PRYOR, prays that this Honorable Court enter an

Order to Modify the Chapter 13 Plan and for other such relief as the Court deems fair and proper.


                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
